Citation Nr: 0900941	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD) for the period prior to 
August 21, 2006.

2.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD) for the period 
beginning August 21, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 until 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The veteran submitted additional evidence at the July 2007 
Board hearing.  The veteran also submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required. 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  For the period prior to December 13, 2005, the veteran's 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

2.  Beginning December 13, 2005, the veteran's PTSD was 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met for the period prior to December 
13, 2005. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an increased 70 percent evaluation for 
PTSD for the period beginning December 13, 2005 have been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 2004, June 2004 and March 
2006 that fully addressed all notice elements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  However, this claim for an increased rating stems 
from the initial grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  As the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and the reports of VA examinations.  

While the veteran indicated during the July 2007 Board 
hearing that he had another psychiatric appointment around 
August 2007, the Board finds that a remand strictly to obtain 
this record is unnecessary.  Specifically, there is other 
recent evidence of record that is sufficient to grant an 
increased 70 percent evaluation.  In other words, an 
additional remand for this purpose would not be of assistance 
to the Board or result in a more favorable result for the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

The RO granted service connection for PTSD in an October 2004 
rating decision.  At that time a 30 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The veteran contended the 30 percent rating evaluation did 
not accurately reflect the severity of his disability.  
During the pendency of the appeal the RO granted an increased 
50 percent evaluation for PTSD beginning August 21, 2006.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal and 
consists of two questions: 1) whether an evaluation in excess 
of 30 percent is warranted for the period from March 16, 2004 
(the date of the receipt of the claim and the effective date 
of the initial grant of service connection) until August 21, 
2006 (the effective date of the increased 50 percent 
evaluation) and 2) whether an evaluation in excess of 50 
percent is warranted from August 21, 2006 until the present 
time.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

As noted above, the veteran's PTSD was evaluated under 
Diagnostic Code 9411.  Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, provide 
for a 30 percent disability rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 50 percent rating when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80denotes transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.

VA records in 2004 reflect treatment for PTSD but demonstrate 
generally mild symptoms.  For example, the April 2004 intake 
note related the veteran had been married once for 18 years 
and remained married to the second wife for 32 years.  The 
veteran complained of insomnia and depression.  He explained 
he woke up at midnight but was able to fall back asleep.  He 
explained he napped during the day and denied a significant 
problem.  He also denied depression being a significant 
problem.  He denied manic symptoms, past psychosis or 
suicidal ideation.  He got a little emotional with sad 
movies.  He described frequent intrusive memories from Korea 
and avoided triggers and conversations to prevent memories.  
He preferred not to discuss Korea.  He did not feel 
medication would help.  

Mental status examination reflected he was casually dressed 
and demonstrated regular psychomotor activity.  The veteran 
retained good eye contact and was coherent and well 
articulated.  Affect was slightly constricted; however he 
became tearful when discussing Korea.  Mood was mildly 
depressed and anxious.  No past or current psychotic symptoms 
were noted.  No past or recent suicidal or homicidal 
ideation, intent or plans were described.  He was cognitively 
intact but at times forgetful.  He declined medication and 
therapy.  The assessment was anxiety disorder and the GAF was 
70-75.  

A May 2004 VA visit indicated the physician worked with the 
veteran to place a positive spin on the events the veteran 
remembered from the Korean War.  The veteran indicated his 
most upsetting memory was having a friend die in his arms and 
having to tell the friend's mother that he loved her.  The 
veteran was receptive to input.  Affect was congruent, speech 
was of normal rate and tone and eye contact was good.  He was 
oriented in all spheres.  Mood was stable and insight was 
fair. Thought was clear and linear.  He was not suicidal or 
homicidal.  A GAF of 70 was assigned.  

A July 2004 VA record noted the veteran had difficulty 
talking about Korea.  He denied taking medication for his 
condition but noted appointments stirred up bad memories and 
sleep had worsened.  Appetite was the same or slightly low.  
He got along well with his wife and liked having his children 
and grandchildren visit.  He stated he kept his Korean past 
from his family.  He kept busy working on the patio and wood 
working.  The veteran was causally dressed and groomed.  He 
demonstrated regular psychomotor activity and good eye 
contact.  He was coherent and well articulated.  Affect was 
moderately guarded.  The veteran got tearful when asked about 
Korea and preferred not to talk about it.  Mood was described 
as mildly depressed and anxious without past or current 
psychotic symptoms.  He denied past or recent suicidal or 
homicidal intent, ideation or plan.  He was cognitively 
intact but forgetful at times.  He did not want medication.  
The assessment was anxiety disorder and a GAF of 70-75 was 
assigned.  

The veteran underwent a VA examination in July 2004.  There 
was no record of prior inpatient care for a mental disorder 
or PTSD.  The veteran described an employment history of 
selling cars and noted he stayed in the profession for 37 
years with different dealers and retired in 1994.  He 
currently did wood work.  He reported two marriages, the 
first lasting 18 years and the second since 1979.  He 
described intrusive memories, anxiety and depression about 
once a week.  He indicated reminders, such as news of war, 
brought back memories and he would become depressed.  
Nightmares occurred once in a while and he explained he 
usually woke up around 3 a.m. for an hour and then fell 
asleep.  He indicated he could not watch films on war and 
avoided talking about war and Korea.  He felt nervous and 
depressed for some time after memories of combat and he 
distracted himself with hobbies.  

Marital and family relationships were described as good and 
the degree and quality of social relationships was good.  He 
spent time with family and children and did wood work.  He 
denied a history of assaultivenes and suicide attempts.  
There was no impairment of thought process or communication.  
He denied delusions and hallucinations except for vivid 
recall of a memory of his wounded friend giving him a last 
message.  Eye contact and behavior during the session was 
good.  There were thoughts of suicide but no plans or intent.  
He was able to maintain hygiene and perform basic activities 
of daily living.  He was fully oriented and did not 
demonstrate or report memory loss or impairment.  He denied 
obsessive ritualistic behavior.  Speech was normal.  He 
denied panic attacks and impaired impulse control.  The 
veteran described depression following a memory of Korea.  
The veteran was noted to have PTSD and the GAF was 75.  The 
examiner explained the veteran was nervous, anxious and 
depressed after intrusive memories or reminders of Korea that 
could last from one hour to a few days.  He had avoidant 
symptoms including avoiding war movies and avoiding 
discussions of war.  His personal life, employment, marriage 
and family have minimally suffered from the war exposure.  

VA records dated in 2005 show the veteran began treating with 
medication and reflected increased symptoms.  A March 2005 VA 
note reflected the veteran woke up 3-4 times at night and 
reported being more irritable.  The veteran explained he 
yelled at his wife constantly.  An April 2005 record noted 
the veteran was doing better on medication but was 
persistently angry and was afraid to lose his family over an 
anger outburst.  He was still frequently anxious and 
depressed.  A June 2005 record noted decreased anger 
outbursts and less frequent anxiety attacks but the veteran 
still felt his symptoms affected his marriage.  He was 
adequately dressed and groomed and had regular psychomotor 
activity with good eye contact.  The veteran was described as 
coherent and well articulated.  Affect was brighter and the 
veteran was more cooperative, although mood was described as 
depressed and anxious.  He was not suicidal or homicidal.  He 
was cognitively intact but forgetful at times.  GAF was 75. 

The veteran submitted a January 2006 statement from a private 
psychiatrist who first treated the veteran on December 13, 
2005.  The psychiatrist indicated that the veteran had 
contacted his office for an emergency appointment and 
concerns about his medication.  The veteran complained of 
difficulty sleeping and noted he slept for 1-2 hours, but 
then woke up and had difficulty going back to sleep.  He 
indicated he could not think and became afraid when he took 
medication.  He described an anger within him that he could 
not control.  He related he blew up for no reason and 
following this became depressed and cried.  He was unable to 
watch sad movies and described great difficulty functioning 
doing daily tasks.  He indicated he had to quit wood working 
projects about 10 months prior to the appointment as he got 
out of control when he made a mistake.  He described one 
incident where he threw his saw out the window.  He felt more 
out of control when he took medication and explained his 
thinking became difficult and he could not remember things.  

When asked more about the sleeping pattern the veteran 
explained he went to sleep at 10 p.m., woke up at 2 a.m., 
went back to sleep at 4 a.m. and woke up at 5:30 a.m.  He 
indicated this occurred for the past 8-10 months and also 
noted anxiety attacks occurred more frequently.  He explained 
sometimes he felt so anxious he was unable to drive.  He 
indicated his anger and irritability got to the point that 
his wife told him to do something as the grandchildren no 
longer visited as they were afraid of his mood.  He indicated 
he could not watch news coverage of the war in Iraq and had 
to go outside to avoid it.  He described thoughts of suicide, 
serious enough to think of a method.  He stated he thought of 
using a gun but thought about the mess it would cause.  He 
hoped he would get hit in his car but worried he would not 
die. He was not sure how close he came to making a suicide 
attempt but stated it frequently crossed his mind and the 
guns were removed form his home so he wouldn't be tempted.  

The veteran also described anxiety and depression and 
indicated he was afraid he would hurt someone.  Little things 
sent him into a rage, particularly since about 10 months ago.  
He related this never affected him before but he could no 
longer do what he used to do.  He indicated when he was awake 
he thought about Korea and combat.  He reported nightmares 
which sometimes made him yell.  He described flashbacks, 
particularly after seeing a movie.  He indicated when he has 
memories of his friend dying it felt like a rock in his chest 
and was hard to breathe.  The memories were difficult to tell 
others and he lost it when he tried.  During the interview 
the veteran demonstrated strong and varying affect.  He 
became tearfully angry and buried his head in his hands and 
tried to hold back tears when discussing his service.  He was 
barely able to contain emotions and made an effort not to 
lose control.  The veteran's thoughts were scattered at times 
and his affect determined what they discussed.  

The private psychiatrist continued to describe a second 
interview in January 2006.  The veteran continued to complain 
of trouble sleeping and explained he would go to bed, think 
of Korea and sob.  He became angry when others honked a horn 
while he was in the car.  He kept his back to the wall when 
in restaurants and would check for exits when entering a 
building.  The veteran reported a new symptom of obsessive 
thoughts and related that he counted steps from one room to 
another.  He indicated he counted everything but did not know 
when that started.  He tried to think positively but seeing a 
TV show where someone got hurt made him cry.  He related he 
was worried he would lose control and hurt himself or someone 
else.  

Mood and affect were similar to the December 2005 interview. 
although the psychiatrist noted the veteran appeared more 
desperate.  He cried spontaneously and appeared to be ashamed 
of his loss of control.  The psychiatrist concluded the 
veteran clearly experienced PTSD with delayed onset.  The 
acute occurrence was secondary to receiving medals and 
exposure to the Iraq conflict.  PTSD symptoms presently 
resulted in grossly inappropriate behavior, some possibility 
and consistent fears of hurting himself or others, 
intermittent inability to perform activities of daily living 
with deficiency in family relations, judgment thinking and 
mood.  Symptoms included suicidal ideation, some obsessional 
rituals, some illogical speech, nearly continuous panic and 
depression affecting his ability to function independently, 
appropriately and effectively.  He had impaired impulse 
control, difficulty adapting to stressful circumstances and 
an inability to establish and maintain relationships.  The 
prognosis was unclear.  The psychiatrist explained 
medications could reduce symptoms but given the veteran's age 
it was possible that difficulties could last indefinitely.  

The veteran underwent a VA examination in June 2006 to assess 
the severity of his disability.  The veteran denied prior 
hospitalization for a mental disorder.  Treatment consisted 
of antidepressant and anti-anxiety medication.  He did not 
participate in group or individual psychotherapy.  The 
symptoms were described as chronic in occurrence and of 
generally moderate severity.  Marital history reflected a 
prior marriage of 18 years and a current marriage of 36 
years.  The veteran had 5 children with whom he had some 
contact but explained the children who lived nearby did not 
visit much as they knew how he blew up.  He had a brother and 
sister with whom the veteran maintained some contact but not 
as much as he used to.  The veteran indicated he preferred to 
be alone.  He denied friends outside the family.  He 
indicated he went out with his wife to restaurants.  He 
reported he used to enjoy activities like hunting and bowling 
but did not engage in them any more.  He also described 
making wood crafts for sale.  He played bingo with his wife 
but got so frustrated when he lost that he stopped playing.  
He still followed baseball and planned a trip over the 
summer.  He denied a history of suicide attempts, violence or 
assaultiveness.  The psychosocial functional status was noted 
to be mildly to moderately impaired due to PTSD.  He became 
more irritable and difficult to relate to interpersonally as 
he got older and had strained relationships with his adult 
children.  His main socialization was his wife.  

Clinical examination reflected the veteran was clean and 
casually dressed.  He was restless and tense although speech 
was spontaneous, clear and coherent.  He was cooperative, 
friendly and attentive.  Affect was full.  Mood was described 
as anxious, depressed, and labile and when recalling combat 
the veteran was noted to weep, have anxiety reaction and have 
breathing difficulties.  There was attention disturbance in 
that he was easily distracted and had a short attention span.  
He was oriented in all spheres.  Thought process was racing.  
There was a past history of passive suicidal thoughts and 
ruminations on combat experiences.  He indicated he wished it 
was all over and had to give his firearms away.  There were 
no delusions.  

The veteran understood the outcome of his behavior and knew 
that he had a problem.  Intelligence was described as 
average.  There was sleep disturbance manifesting with 
difficulties every night and an inability to return to sleep 
if he woke up.  Combat nightmares had decreased in frequency 
and severity but still occurred on occasion.  There were no 
hallucinations.  The veteran reported that he once threw a 
circular saw through the workshop window.  He also reported a 
ritual of counting things.  He had a history of intense 
anxiety after nightmares and occasionally when awake; 
however, these were less frequent over the years.  There were 
no homicidal thoughts.  There was fair impulse control with 
no episodes of violence.  He was able to maintain hygiene.  
He had a moderate problem with chores, shopping, sports, 
exercise and driving.  There was slight problem with grooming 
and traveling.  There were no problems with toileting, self-
feeding, bathing or dressing.  He explained he drove only on 
occasion as he got angry behind the wheel.  Remote memory was 
normal but recent and immediate memories were mildly 
impaired.  He had recurrent intrusive recollections of 
events, intense distress at exposure to cues and 
psychological reactivity on exposure to cues.  He avoided 
thoughts, feelings and conversations associated with trauma, 
avoided places and people that resulted in recollections and 
had markedly diminished interest in activities.  He also 
described a feeling of detachment or estrangement and a 
restricted range of affect.  He had difficulty sleeping, 
irritability, difficulty concentrating, hypervigilance and 
exaggerated startle response.  Symptoms were described as 
chronic.  

The examiner concluded the symptoms were mild to moderate and 
occurred daily to weekly with a duration of several minutes 
to several hours.  There were no periods of substantial 
remission.  He had anger outbursts and isolative tendencies, 
problems with attention and concentration and some short term 
memory.  Affective changes included episodic anger, 
depression and anxiety.  Trouble sleeping and other health 
problems caused added concern and anxiety.  The diagnosis was 
PTSD chronic and the GAF was 64. The examiner commented the 
quality of life and functional status were mildly to 
moderately impaired. He had problems with anger and 
depression and had strained his marriage and family life by 
his outbursts and isolative tendencies.  He was less active 
than previously and had lost interest in all activities but 
baseball.  Symptoms were chronic and impacted his functional 
state and quality of life.  Prognosis was fair but given the 
veteran's symptoms, age and compounding physical heath it was 
not likely that further gains would be significant.  The 
examiner indicated there was not total occupational and 
social impairment; however there was impairment in thinking, 
family relations and mood.  

A June 2007 VA behavioral health note indicated the veteran 
complained he was getting worse. The physician noted the 
veteran could be around the grandchildren and indicated he 
had arguments with his wife due to his temper.  The veteran 
indicated he would wake up after 3 hours of sleep and woke up 
2-3 times a night.  He treated with medication.  He described 
being dizzy and having a decreased immediate memory.  He 
denied auditory or visual hallucination and denied suicidal 
or homicidal ideas or plans.  He was oriented in all spheres.  
He had bad eye contact and was noted to be in acute distress 
due to anxiety. He was cooperative and had normal speech.  He 
described shortness of breath.  Mood was anxious and 
depressed and affect was congruent.  Thought process was 
organized and goal directed.  There was increased psychomotor 
activity left arm when anxious.  Immediate memory was 
decreased.  Judgment was good and insight was complete.  The 
diagnosis was PTSD chronic prolonged and a GAF of 40-50 was 
assigned.  

The veteran also presented testimony at a July 2007 Board 
hearing. The veteran's representative argued that while the 
GAF was 75 in September 2005 that was the result of a poor 
examination and in fact the examiner noted the veteran 
attempted suicide.  The veteran's spouse testified that the 
veteran always had suicidal ideation and indicated he had 
threatened to shoot himself since 2003.  The veteran also 
reported suicidal ideation from 2003.  The veteran indicated 
he was never hospitalized for PTSD but indicated he took 
medication and underwent counseling.  He related he last 
worked in 1994 as a car salesman.  He indicated he got mad 
and fought with others.  The veteran's spouse described their 
relationship as good but clarified that the veteran got mad 
and yelled so she did not ask him to do things and avoided 
confrontation.  The veteran indicated they have been married 
for 36 years and reported that he appreciated his wife.  The 
veteran noted they did not have children together but stated 
that his children would call every once in a while.  The 
veteran's spouse testified that the veteran could not handle 
the grandchildren as they made him nervous and were noisy.  
She stated that he sometimes yelled at them.

The veteran also submitted a statement of his granddaughter, 
R.H.  Ms. H indicated she was concerned with the veteran's 
well being as she witnessed mental meltdowns and anxiety 
attacks.  He got frustrated and upset when told to do normal 
things.  She provided an example of when he was asked to help 
decorate the house for Christmas but her grandmother did not 
give directions fast enough and he became upset, turned pale 
green, looked like he would pass out and had shortness of 
breath.  She indicated these anxiety attacks occurred daily.  
He became frustrated with the presence of the entire family 
and he could not handle the noise and commotion.  The veteran 
did not want to celebrate holidays due to these attacks.  Ms. 
H. also related that the veteran had more difficulty 
completing hobbies he used to enjoy.  She explained she saw 
him crying and if she asked what was wrong he got hysterical, 
waived his arms and said "no don't."  

Evaluating the evidence in light of the above rating criteria 
demonstrates a schedular evaluation in excess of 30 percent 
for the veteran's PTSD for the period prior to December 2005 
is not warranted.  None of the evidence during this time 
period illustrates the veteran's PTSD manifested with 
symptoms such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty 
understanding complex commands, impaired memory, impaired 
judgment, impaired abstract thinking or disturbances of 
motivation and mood, difficulty in social and work 
relationships.  In fact, during this time period the veteran 
was described as a high functioning individual with minimal 
symptoms.  He consistently denied medication and significant 
treatment.  He was married with a good relationship with his 
wife and retained relationships with his family.  For 
example, the July 2004 VA record indicated he enjoyed his 
children's and grandchildren's visits.  His speech was always 
described as normal.  While some records, particularly, those 
during early 2005 demonstrate some worsening symptoms and the 
beginning of more aggressive treatment, the symptoms do not 
rise to the level where an increased 50 percent evaluation is 
warranted.  While the July 2004 VA examination noted some 
thoughts of suicide the examiner noted there was no plan or 
intent.  Furthermore, the other symptoms discussed during 
that examination did not reflect functioning more akin to 
that contemplated by the 50 percent evaluation.  For example, 
the July 2004 examination reflected no complaints of panic 
attacks, no impairment of memory and no effect on his speech.  
The examiner concluded the veteran's experience had a minimal 
effect on his personal life, employment, marriage and family.  

Similarly, while the veteran was more irritable with 
increased anxiety and depression in 2005, there was no 
indication it affected his speech, impaired his ability to 
understand complex commands, and resulted in impairment of 
memory, judgment or abstract thinking.  In other words, there 
were some symptoms of increasing difficulty in establishing 
and maintaining social relationships and increased panic 
attacks; however, these symptoms are also contemplated by the 
currently assigned 30 percent evaluation.  

Additionally, the veteran's GAF scores for the period prior 
to December 2005 reflect a level of functioning greater than 
that the 50 percent rating evaluation contemplates.  
Specifically, the veteran was frequently assessed as having a 
GAF of 70-75 reflecting mild to transient symptoms.  

Beginning December 13, 2005, however, the veteran's condition 
clearly declined and the Board is of the opinion that it 
approximates an increased 70 percent evaluation.  
Specifically, although the veteran retained a good 
relationship with his wife of over 30 years, and while there 
is no evidence of symptoms such as spatial disorientation or 
neglect of personal appearance and hygiene, the evidence 
demonstrates the veteran actively sought treatment for 
increased symptoms contemplated by the 70 percent evaluation.  
For example, the veteran described persistent suicidal 
ideation, including thoughts of a plan.  Although there was 
no prior suicide attempt, the Board notes that the veteran's 
ideation was severe enough for him to remove all of the guns 
from his home.  He also described an incident where he threw 
a saw through the window, demonstrating impaired impulse 
control.  The veteran described an increased fear he would 
harm himself or another and the record reflected he had 
increased anger that prevented him from activities such as 
wood working and driving.  Additionally, the veteran 
described increased panic and anxiety which affected his 
functioning.  Significantly, the veteran's granddaughter 
described daily panic attacks.  

Furthermore, the veteran began exhibiting new symptoms, such 
as obsessive rituals, and a decreased interest in activities 
he used to enjoy.  The veteran indicated he quit wood working 
and stopped hunting, bowling and playing bingo.  He was more 
anxious around others and no longer tolerated visits from his 
children or grandchildren.  The private psychiatrist 
described the veteran as having grossly inappropriate 
behavior with some possibility and consistent fears of 
hurting himself or others, an intermittent inability to 
perform daily activities and deficiencies in relationships, 
judgment, thinking and mood.  

Although the evidence of record reflects that the veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 64 for the time period 
after December 2005 and not indicative of difficulty in 
social, occupational and school functioning, such evidence is 
not dispositive of the Board's inquiry. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
In fact, other records during this period assigned a GAF of 
40-50 indicating the veteran's symptoms were moderate to 
moderately severe.  

Therefore, in this matter, the Board is of the opinion that 
the point of equipoise has been attained beginning December 
13, 2005.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and an evaluation of 70 percent is 
granted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993). 

A higher 100 percent evaluation is not warranted as there is 
no evidence of symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name which resulted in total occupational and social 
impairment.  While the private psychiatrist noted some fear 
of hurting himself or others and there were instances where 
the veteran appeared to pose a threat to himself or others, 
particularly in throwing the saw and threatening suicide, 
these incidents were not recurrent and thus can not be 
characterized as a persistent threat to others.  Similarly, 
while the private psychiatrist described grossly 
inappropriate behavior, the VA examiner in June 2006 
concluded the veteran was not totally impaired.  
Significantly, he retained a god relationship with his wife 
and retained some communication with his children and 
grandchildren, albeit more limited than in the past.  
Additionally, the veteran did no demonstrate persistent 
delusions or hallucinations.  Furthermore, the veteran never 
demonstrated memory loss for names of close relatives, his 
own occupation or his own name, never was disoriented in time 
or place or lacked adequate hygiene.  As such, the record 
does not more nearly approximate a 100 percent evaluation. 

Therefore, giving the veteran the benefit of the doubt, an 
increased 70 percent rating, but no higher, for PTSD is 
granted beginning December 13, 2005.  38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied for 
the period prior to December 13, 2005.

Beginning December 13, 2005, a 70 percent evaluation for PTSD 
is granted.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


